847 F.2d 619
Aliakbar FAZELIHOKMABAD, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 85-7107.
United States Court of Appeals,Ninth Circuit.
June 2, 1988.

Simmons & Ungar, Terry J. Helbush, San Francisco, Cal., for petitioner.
David J. Kline and Donald E. Keener, Washington, D.C., for respondent.
Prior report:  --- U.S. ----, 108 S.Ct. 1102, 99 L.Ed.2d 264.
Before SCHROEDER, CANBY and O'SCANNLAIN, Circuit Judges.


1
The petitioner's motion to dismiss is granted following approval of his application pursuant to the Immigration Reform and Control Act, 8 U.S.C. Sec. 1255a(a).  The dismissal is without prejudice.   See Arguelles-Vasquez v. INS, 844 F.2d 700 (9th Cir.1988).